DETAILED ACTION

The applicant amended claims 1, 3, 4, 11, 13, and 14 in the amendment received on 12-17-2021.

The claims 1-20 are pending.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 

A.  Applicant's argument with respect to claims 1-20, are based on newly amended matter and are addressed in the rejection below.  


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 9-12, 14, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20130218840 A1) in view of Chacko (US 20130204849 A1).

With respect to claim 1, Smith teaches receiving, by the at least one processor, at least one mapping of a user to a logical container that stores the object and to a storage provider that stores the logical container, (i.e., section 0034 teaches receiving data including mapping and storing in the datastore).  Smith teaches receiving, by the at least one processor, at least one key corresponding to the logical container and associated with the user, (i.e., section 0032 teaches key corresponding to container and user).  Smith teaches storing, by the at least one processor, the at least one mapping and the at least one key in a database, (i.e., section 0032 teaches database storing mapping and key).  Smith discloses the claimed subject matter as discussed above except automatically generating, by the at least one processor for the user, at least one application protocol that redirects to a pre-signed web address based on the stored at least one mapping and the stored at least one key; automatically transmitting, by the at least one processor via a communication interface, the at least one application protocol to the user.  However, Chacko teaches automatically generating, by the at least one processor for the user, at least one application protocol that redirects to a pre-signed web address based on the stored at least one mapping and the stored at least one key, (i.e., 0060 teaches protocol to redirect).  Chacko teaches automatically transmitting, by the at least one processor via a communication interface, the at least one application protocol to the user, (i.e., section 0060 teaches generating protocol and section 0065 teaches sending response).  Chacko teaches the pre-signed web address including a resource locator that grants temporary access to the logical container, (i.e., section 0052 teaches a resource locator or address and limiting access to the storage object for a certain age or life cycle expiring) in order to provide a distributed information storage system which functions as virtual cloud storage overlay on top of physical cloud storage systems (abstract). Therefore, based on Smith in view of Chacko, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Chacko to the system of Smith in order to provide a distributed information storage system which functions as virtual cloud storage overlay on top of physical cloud storage systems.  

With respect to claim 2, Smith teaches receiving, by the at least one processor, at least one new mapping for the user that includes a new storage provider and at least one new key, (i.e., section 0032 teaches new a new row or new mapping).  Smith teaches updating, by the at least one processor, the database with the at least one new mapping and the at least one new key, (i.e., section 0032 teaches new a new row or new mapping). Chacko further teaches automatically generating, by the at least one processor for the user, at least one new application protocol that redirects to a new pre-signed web address based on the at least one new mapping and the at least one new key, (i.e., 0060 teaches protocol to redirect).    Chacko further teaches automatically transmitting, by the at least one processor via the communication interface, the at least one new application protocol to the user, (i.e., section 0060 teaches generating protocol and section 0065 teaches sending response).  Therefore, the limitations of claim 2 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 4, Chacko further teaches wherein the business policy includes a threshold price charged by the storage provider and a threshold level of security compliance of the storage provider, (i.e., section 0053 teaches metrics like cost; section 0052 teaches for security reasons over writing files or security compliance). Therefore, the limitations of claim 4 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 6, Chacko further teaches wherein the object includes data, corresponding metadata, and a unique enterprise network identifier, (i.e., section 0051 teaches metadata database; section 0065 teaches unique handles or network identifier). Therefore, the limitations of claim 6 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 9, Smith teaches wherein the storage provider includes a third-party entity operating remote storage systems over a network, (i.e., section 0005 teaches third party).

With respect to claim 10, Smith teaches wherein the at least one application protocol includes a Hypertext Transfer Protocol (HTTP) and the pre-signed web address includes a Uniform Resource Locator (URL) that grants access to the object identified in the URL, (i.e., section 0025 teaches HTTP; section 0034 teaches URL).

With respect to claim 11, the limitations of claim 11 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 12, the limitations of claim 12 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

With respect to claim 14, the limitations of claim 14 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

With respect to claim 16, the limitations of claim 16 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

With respect to claim 19, the limitations of claim 19 are rejected in the analysis of claim 9 above, and the claim is rejected on that basis.

With respect to claim 20, the limitations of claim 20 are rejected in the analysis of claim 10 above, and the claim is rejected on that basis.

Claims 5, 7, 8, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20130218840 A1) in view of Chacko (US 20130204849 A1).

With respect to claim 5, Smith and Chacko disclose the claimed subject matter as discussed above except wherein the at least one application protocol is generated by a separate microservice in an enterprise network.  However, Edwards teaches wherein the at least one application protocol is generated by a separate microservice in an enterprise network, (i.e., col. 5, lines 14-40 teaches using microservice) in order to help secure computing infrastructure(col. 1 paragraph 2).  Therefore, based on Smith in view of Chacko in view of Edwards, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Edwards to the system of Smith and Chacko in order to help secure computing infrastructure.

With respect to claim 7, Smith and Chacko disclose the claimed subject matter as discussed above except wherein the user includes at least one from among a monolithic application and a microservice application in an enterprise network.  However, Edwards teaches wherein the user includes at least one from among a monolithic application and a microservice application in an enterprise network, (i.e., col. 5, lines 14-40 teaches using microservice) in order to help secure computing infrastructure(col. 1 paragraph 2).  Therefore, based on Smith in view of Chacko in view of Edwards, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Edwards to the system of Smith and Chacko in order to help secure computing infrastructure.

With respect to claim 8, Chacko further teaches wherein the at least one application protocol is generated by a module that is integrated into the user, the user including a user application, (i.e., section 0061 teaches modules in same or different computers including users). Therefore, the limitations of claim 8 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 15, the limitations of claim 15 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

With respect to claim 17, the limitations of claim 17 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.

With respect to claim 18, the limitations of claim 18 are rejected in the analysis of claim 8 above, and the claim is rejected on that basis.

Claims 3, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20130218840 A1) in view of Chacko (US 20130204849 A1) in view of Abushwashi (US 10769118 B1).

With respect to claim 3, Chacko further teaches wherein the pre-signed web address is valid to access the logical container at the storage provider for a predetermined period of time, and the predetermined period of time is based on a business policy and a regulation, (i.e., section 0052 teaches an address to storage location and an expiration period based on a policy). Chacko discloses the claimed subject matter as discussed above except the predetermined period of time is based on a schedule and a regulation.  However, Abushwashi teaches the predetermined period of time is based on a schedule and a regulation, (i.e., col. 7 last paragraph – col.8 first paragraph teaches using schedule or a regulation to determine storage period of time) in order to store data (abstract).  Therefore, based on Smith in view of Chacko in view of Abushwashi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Abushwashi to the system of Smith and Chacko in order to store data.  

With respect to claim 13, the limitations of claim 13 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL MESA
Examiner
Art Unit 2447

/J.M/Examiner, Art Unit 2447  

/George C Neurauter, Jr./Primary Examiner, Art Unit 2447